DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 21-27 in the reply filed on 9/14/22 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/22

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webb (US 1,952,301).
Regarding claim 21, Webb discloses (Figures 1 and 3) a torque shaft assembly, comprising: an inner coil including a wire coil (1) extending about a central axis in a first helical direction over a coil length between a proximal coil end and a distal coil end; an outer cable (2) including a plurality of outer strands (four) extending helically around the inner coil in a second helical direction from the proximal coil end to the distal coil end; and an outer sleeve (3 and 4) containing the inner coil and the outer cable (Figure 3 depicts the inner coil 1 and the outer cable 2 contained within the outer sleeve).
Regarding claim 22, Webb discloses (Figure 3) that the outer sleeve (3 and 4) is a tubular component (Figure 3 shows that layers 3 and 4 together form a “tubular component”) having an inner diameter (inner surface of 3) equal to an outer diameter of the outer cable (2).
Regarding claim 26, Webb discloses that the wire coil (1) has a rectangular cross-sectional profile (lines 61-65).
Regarding claim 27, Webb discloses (Figure 1) the first helical direction is opposite to the second helical direction (lines 65-68).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US 1,952,301) in view of Miyata et al. (US 2002/0151823 A1) (“Miyata”).
Regarding claims 1 and 5, Webb discloses (Figures 1 and 3) a torque shaft assembly, comprising: an inner coil including a wire coil (1) extending about a central axis in a first helical direction over a coil length between a proximal coil end and a distal coil end; and an outer cable (2) including a plurality of outer strands (four) extending helically around the inner coil in a second helical direction from the proximal coil end to the distal coil end.  However, Webb fails to disclose that the outer cable is swaged, wherein the plurality of outer strands have a pre-swaged cross-sectional profile that is different than a post-swaged cross-sectional profile.
In the same field of endeavor, Miyata teaches (Figures 13-15) a cable including a plurality of strands extending helically.  Miyata teaches that swaging/die-drawing work forces the strands to reduce in diameter.  Miyata teaches (Figure 15) that the plurality of strands have a pre-swaged cross-sectional profile that is different (Δt) than a post-swaged cross-sectional profile.  Due to this reduction, the strands deform to tightly engage each other so as to produce a good circularity with a uniform diameter substantially maintained. The swaging/die drawing work increases a contact pressure between the neighboring strands to tightly unite the neighboring strands to produce a quick torque response and a good torque transmissibility (paragraphs 0086 and 0088). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to swage the outer coil disclosed by Webb, wherein the plurality of outer strands have a pre-swaged cross-sectional profile that is different than a post-swaged cross-sectional profile, as taught by Miyata.  This modification would increase a contact pressure between the neighboring outer strands to tightly unite the neighboring outer strands to produce a quick torque response and a good torque transmissibility (Miyata, paragraphs 0086 and 0088).
Regarding claim 2, Webb as modified by Miyata teaches (Webb, Figures 1 and 3) that the plurality of outer strands (2) form a friction fit with the wire coil (1).  In Figure 3, Webb discloses that the plurality of outer strands (2) are helical wound and contact the wire coil (1).
Regarding claim 3, Webb as modified by Miyata above teaches the invention substantially as claimed.  The combined teaching above fails to explicitly teach that the outer cable is swaged over an entirety of the coil length.  
However, Miyata teaches that swaging produces a quick torque response and a good torque transmissibility (Miyata, paragraphs 0086 and 0088).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to swage the outer cable over an entirety of the coil length, to produce a torque shaft with a quick torque response over an entirety of the torque shaft.
	Regarding claim 4, Webb as modified by Miyata above teaches the invention substantially as claimed.  The combined teaching fails to explicitly teach that the outer cable is swaged over only a portion of the coil length.
	However, Miyata teaches that swaging produces a quick torque response and a good torque transmissibility (Miyata, paragraphs 0086 and 0088).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to swage the outer cable over only a portion of the coil length, to produce a torque shaft with a quick torque response over a portion of the torque shaft, such as only the proximal end, only the distal end, a middle portion, etc.
Regarding claim 6, Webb as modified by Miyata teaches that the wire coil (1) has a rectangular cross-sectional profile (lines 61-65).
Regarding claim 7, Webb as modified by Miyata teaches (Webb, Figure 1) that the first helical direction is opposite to the second helical direction (lines 65-68).
Regarding claim 8, Webb as modified by Miyata teaches (Webb, Figure 3) that the plurality of outer strands (2) are in contact with each other such that the outer cable is tubular.
	Regarding claims 24 and 25, Webb discloses the invention substantially as claimed.  However, Webb fails to disclose that the outer cable is swaged, wherein the plurality of outer strands have a pre-swaged cross-sectional profile that is different than a post-swaged cross-sectional profile.
	In the same field of endeavor, Miyata teaches (Figures 13-15) a cable including a plurality of strands extending helically.  Miyata teaches that swaging/die-drawing work forces the strands to reduce in diameter.  Miyata teaches (Figure 15) that the plurality of strands have a pre-swaged cross-sectional profile that is different (Δt) than a post-swaged cross-sectional profile.  Due to this reduction, the strands deform to tightly engage each other so as to produce a good circularity with a uniform diameter substantially maintained. The swaging/die drawing work increases a contact pressure between the neighboring strands to tightly unite the neighboring strands to produce a quick torque response and a good torque transmissibility (paragraphs 0086 and 0088). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to swage the outer coil disclosed by Webb, wherein the plurality of outer strands have a pre-swaged cross-sectional profile that is different than a post-swaged cross-sectional profile, as taught by Miyata.  This modification would increase a contact pressure between the neighboring outer strands to tightly unite the neighboring outer strands to produce a quick torque response and a good torque transmissibility (Miyata, paragraphs 0086 and 0088).

Claims 1, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka (US 2018/0104440 A1) in view of Miyata et al. (US 2002/0151823 A1) (“Miyata”).
Regarding claims 1 and 5, Hanaoka discloses (Figures 1-6) a torque shaft assembly (1), comprising: an inner coil (7) including a wire coil (7a) extending about a central axis in a first helical direction (B1) over a coil length between a proximal coil end and a distal coil end (paragraph 0028); and an outer cable (5) including a plurality of outer strands (5a-5u) extending helically around the inner coil in a second helical direction (C2) from the proximal coil end to the distal coil end (paragraph 0031).  However, Webb fails to disclose that the outer cable is swaged, wherein the plurality of outer strands have a pre-swaged cross-sectional profile that is different than a post-swaged cross-sectional profile.
	In the same field of endeavor, Miyata teaches (Figures 13-15) a cable including a plurality of strands extending helically.  Miyata teaches that swaging/die-drawing work forces the strands to reduce in diameter.  Miyata teaches (Figure 15) that the plurality of strands have a pre-swaged cross-sectional profile that is different (Δt) than a post-swaged cross-sectional profile.  Due to this reduction, the strands deform to tightly engage each other so as to produce a good circularity with a uniform diameter substantially maintained. The swaging/die drawing work increases a contact pressure between the neighboring strands to tightly unite the neighboring strands to produce a quick torque response and a good torque transmissibility (paragraphs 0086 and 0088). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to swage the outer coil disclosed by Hanaoka, wherein the plurality of outer strands have a pre-swaged cross-sectional profile that is different than a post-swaged cross-sectional profile, as taught by Miyata.  This modification would increase a contact pressure between the neighboring outer strands to tightly unite the neighboring outer strands to produce a quick torque response and a good torque transmissibility (Miyata, paragraphs 0086 and 0088).
	Regarding claim 9, Hanaoka as modified by Miyata teaches (Hanaoka, Figure 2) the wire coil (7a) has a plurality of turns in contact with each other such that the inner coil is a stacked coil tube (Hanaoka, paragraphs 0026, 0028, 0034).
	Regarding claim 10, Hanaoka as modified by Miyata teaches (Hanaoka, Figure 6) a weld joins the inner coil to the outer cable at the distal coil end (Hanaoka, paragraph 0068).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Webb (US 1,952,301) in view of Boucher et al. (US 2018/0339139 A1) (“Boucher”).
Regarding claim 23, Webb discloses the invention substantially as claimed.  However, Webb fails to explicitly disclose that the outer sleeve is attached to the outer cable at a proximal sleeve end and a distal sleeve end.
In the same field of endeavor, Boucher discloses (Figures 1a and 1b) a torque shaft assembly (10), comprising: an inner coil including a wire coil (14) extending about a central axis in a first helical direction over a coil length between a proximal coil end and a distal coil end; an outer cable (16) including a plurality of outer strands extending helically around the inner coil in a second helical direction from the proximal coil end to the distal coil end; and an outer sleeve (20) containing the inner coil and the outer cable.  Boucher discloses that the outer sleeve is attached to the outer cable at a proximal sleeve end and a distal sleeve end to secure the combination of coil layers together (paragraph 0031).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer sleeve disclosed by Webb to be attached to the outer cable at a proximal sleeve end and a distal sleeve end in order to secure the combination of coil layers together (Boucher, paragraph 0031).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fleischhacker et al. (US 5,154,705; Figures 1 and 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771       

/DIANE D YABUT/Primary Examiner, Art Unit 3771